Mr President, Secretary-General, Distinguished Delegates, Ladies and
Gentlemen,
Let me congratulate Mr. Volkan Bozkir for the election as the President of the seventy-fifth session of the General Assembly. You can count on Finland’s support, as you lead this important body during these exceptional times.
And the times are exceptional indeed. At the start of this year, nobody could have foreseen that we are not able to gather in New York this September. The COVID-19 pandemic has hit all of us hard. Extending around the globe, it is affecting every continent and state, all people, and all areas of life.
A pandemic is by definition a global challenge. It requires a global response. No country is able to combat this common enemy alone. No one is safe, until all are safe.
An effective global response can only come from all of us together. From the United Nations. I would like to reiterate our unwavering support for the UN system in general, and the World Health Organization in particular, for their efforts to manage the fight against the pandemic. I also would like to express my appreciation for the strong leadership Secretary-General Antonio Guterres has shown during this crisis.
Mr. President,
Although the COVID-19 pandemic is far from over, it has already taught us a number of important lessons. Firstly, it has shown that we have to take health security much more seriously. Before the next pandemic emerges, we need better prevention and better preparedness. In this work, the Global Health Security Agenda can provide the WHO with valuable support.
Secondly, it has unfortunately revealed how we are tempted to react to immediate threats — nationally, not internationally. When this pandemic broke out, our initial reaction was not to unite behind multilateral efforts. Instead of a much- needed global response, we witnessed a series of national responses. Faced with a completely new situation, this may have been understandable. But it does raise concerns on how we will be able to combat other global challenges.
Thirdly, however, and this is more encouraging: the past six months have also proven our capability to radical measures when needed. In order to contain the pandemic, governments, societies and individuals were suddenly prepared to change their behavior. As soon as the magnitude of the threat was perceived, unconventional solutions were sought.
This gives us hope. Where there is a will, there is a way.
We must not lose sight of the even more persistent existential threat to humanity. Climate change. Our lives may have been on lockdown this year, but climate change has not stopped for a moment. The urgency of bold and swift climate action is growing by the day. Our commitments to the Paris Agreement must prevail. We must redouble our efforts for their implementation.
We must make a virtue out of necessity. As the entire world now needs a recovery strategy, we have to make sure that we choose a road towards a sustainable future. Instead of returning to our unsustainable habits, we truly have to “Build Back Better and Greener”. The Secretary-General’s six principles for “Building Back Better” have our full support. All recovery measures must be assessed from the perspective of their climate and environment impacts. The Paris Agreement, the 2030 Agenda and the Convention on Biological Diversity need to guide our way forward.
Finland is ready to do its share. The Finnish Government stands firmly behind its aim to make Finland climate neutral by 2035, and thus the world's first fossil-free welfare society. We will continue to integrate sustainable development into our state budget. We are determined to transform Finland into a socially, economically and ecologically sustainable society during this decade.
And we continue to work actively in international partnerships. The Coalition of Finance Ministers for Climate Action, led by Finland and Chile, has grown to include more than 50 countries. This cooperation helps countries to integrate climate considerations into economic, fiscal and financial policies.
Mr President,
Precisely when the demand for global solutions is rising, our ability to provide them is weakening. Multilateralism suffers from inward-looking nationalism and great-power competition alike. The institutions we have built together over decades are under growing pressure. International agreements, norms and principles are increasingly challenged and interpreted in ways which weaken both their potential and their legitimacy. Ultimately, if respect for the commonly agreed rules disappears, there will be not much left of a rules-based order.
We need to reverse this trend. More than ever, we need effective multilateral cooperation. More than ever, we need the United Nations. It is not only the common responsibility of all of us — the member states — to make it stronger. It should be obvious that it is our common interest, too.
It is equally obvious that all international institutions need to adapt to changing circumstances. New actors and new technologies create new kinds of challenges. Old structures and old instruments alone will not be sufficient to respond to them. But discarding existing frameworks would create a dangerous vacuum.
Nuclear weapons are becoming a particularly worrying example. With one agreement after the other lapsing, we soon risk losing even the last elements of nuclear arms control. It would be of fundamental importance for the nuclear weapons states to find a way to build mutual understanding and trust. Also in this regard, we support the idea of a closer dialogue between the permanent members of the Security Council. And it does not stop at arms control. At the end of the day, the entire UN system cannot function unless the P5 countries are able to work together.
Excellencies,
As any global crisis, the COVID-19 pandemic, too, can have negative effects on peace and security across the world. It can intensify existing conflicts, stall peace processes and wake up dormant tensions. But it can also offer opportunities for peace. The Secretary-General’s call for a global ceasefire was a strong appeal for conflict parties to lay down their weapons. And as this year marks the 20th anniversary of resolution 1325 on Women, Peace and Security, we should further emphasize an inclusive approach to peacebuilding.
In addition to conflict resolution, we must invest more in conflict prevention. Every conflict avoided is one conflict less to be resolved in the future. Finland advocates the use of mediation for both purposes. We are ready and willing to offer our good services in this regard. Finland also remains committed to the peacekeeping operations and special political missions of the UN.
Ladies and gentlemen,
For the rules-based order, the rule of law is essential. All steps towards its consolidation in international relations have meant progress for humanity. Silence and looking away only empower perpetrators and let them escape justice. We need to end impunity for the gravest crimes. This should apply to all, including the strong and the powerful.
No government should use the crisis as a pretext to violate human rights or to limit democratic and civic space. No government should adopt measures that undermine the respect of the rule of law and of international commitments.
The Beijing Declaration and Platform for Action, the most progressive document ever on the rights of women and girls, was adopted twenty-five years ago. Unfortunately, this anniversary is not the only reason why it is so topical this year. The pandemic has hit women particularly hard.
The harsh economic and social implications for women have reversed the progress achieved during the last decades. The attempts to undermine women’s and girls’ rights, especially sexual and reproductive health and rights, continue.
In order to get back on the right track, we must live up to the commitments we have made. In addition to the Beijing Declaration, this also applies to the Istanbul Convention, a ground-breaking legal instrument addressing violence against women.
For Finland, advancing women’s and girls’ rights and gender equality is of fundamental importance. In the Generation Equality process, Finland has a leading role in bridging the digital divide between genders.
In the broad value base of Finland’s foreign and security policy, human rights are at the forefront. This, and our long-term commitment to promoting human rights, is why my country is seeking a seat at the Human Rights Council from 2022 to 2024.
Secretary-General, Mr. President,
At 75 years of age, the Charter of the United Nations remains a remarkable blueprint for the future — for a more peaceful, more sustainable and more just world. But the promise comes with an important condition.
In its Article 2, the Charter states: “All Members, in order to ensure to all of them the rights and benefits resulting from membership, shall fulfil in good faith the obligations assumed by them”.
As much as our environment has changed over time, this principle continues to be true. Only fulfilled obligations lead to rights and benefits. Pacta sunt servanda. Agreements must be kept.